Final order affirmed, without costs of this appeal to any party. *952Twenty-five dollars allowance granted to Caroline W. Branch, special guardian, payable out of the trust fund. All concur. (The final order denies a petition for an order construing a codicil to a will and directs the trustee under the codicil to pay from the trust the medical expenses, disbursements and legal fees in connection with petitioner’s efforts to obtain release from the State Hospital.) Present — Cunningham, P. J., Taylor, Dowling, Harris and Larkin, JJ.